                                          Case 3:19-cv-08243-JCS Document 101 Filed 04/27/21 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     CHRISTOPHER CHAMBERLIN,                           Case No. 19-cv-08243-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION FOR
                                                 v.                                        LEAVE TO FILE A MOTION FOR
                                   9
                                                                                           RECONSIDERATION
                                  10     HARTOG, BAER & HAND, APC, et al.,
                                                                                           Re: Dkt. No. 100
                                                        Defendants.
                                  11
                                  12          On April 26, 2021, Plaintiff Christopher Chamberlin, pro se, moved for leave to a file a
Northern District of California
 United States District Court




                                  13   motion for reconsideration of a discovery order (dkt. 92) issued on March 8, 2021. That order

                                  14   held that Chamberlin could not obtain discovery regarding an alleged conflict of interest

                                  15   potentially relevant to certain of his affirmative defenses because the Court had previously

                                  16   dismissed with prejudice Chamberlin’s claims based on the same theory.

                                  17          This Court’s local rules require that a party seeking leave to move for reconsideration of an

                                  18   interlocutory order “must specifically show reasonable diligence in bringing the motion, and one

                                  19   of the following:”

                                  20                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                  21                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                  22                  the party applying for reconsideration did not know such fact or law
                                                      at the time of the interlocutory order; or
                                  23
                                                      (2) The emergence of new material facts or a change of law
                                  24                  occurring after the time of such order; or
                                  25                  (3) A manifest failure by the Court to consider material facts
                                                      or dispositive legal arguments which were presented to the Court
                                  26                  before such interlocutory order.
                                  27   Civ. L.R. 7-9(b). “Unless otherwise ordered by the assigned Judge, no response need be filed and

                                  28   no hearing will be held concerning a motion for leave to file a motion to reconsider.” Civ. L.R.
                                           Case 3:19-cv-08243-JCS Document 101 Filed 04/27/21 Page 2 of 3




                                   1   7-9(d). Chamberlin rests his present motion on all three grounds for reconsideration allowed by

                                   2   the local rule.

                                   3           The motion for leave is DENIED for failure to show reasonable diligence. Chamberlin

                                   4   waited forty-nine days from the Court’s discovery order to seek reconsideration. He states in a

                                   5   declaration that inflammation of his vocal cords and the recent discovery of a polyp have taken his

                                   6   attention away from this case, but Chamberlin has continued to represent himself in other aspects

                                   7   of the case during that time, and has not sufficiently explained why he could not bring the present

                                   8   motion sooner, rather than waiting until nearly two months after fact discovery closed.

                                   9           Even if Chamberlin had shown diligence, the Court would deny the motion. To obtain

                                  10   reconsideration under subpart (1) of Local Rule 7-9(b), see Mot. for Leave (dkt. 100) at 3 (citing

                                  11   that subpart), Chamberlin must show not only “a material difference in fact or law exists from that

                                  12   which was presented to the Court,” but also “that in the exercise of reasonable diligence the party
Northern District of California
 United States District Court




                                  13   applying for reconsideration did not know such fact or law at the time of the interlocutory order.”

                                  14   Civ. L.R. 7-9(b)(1). Chamberlin has not identified any error in the fact or law previously

                                  15   presented to the Court, nor has he shown that he lacked knowledge of any fact or law at the time

                                  16   of the previous order. Constitutional theories of due process that Chamberlin simply failed to

                                  17   address in the original discovery dispute are not a “difference” from the law presented.

                                  18   Regardless, the Court is not persuaded that Chamberlin has any right to discovery1 that would be

                                  19   relevant only to a conflict-of-interest theory that the Court previously held untenable under

                                  20   California law.

                                  21           Turning to subpart (2) of the local rule, the evidence that Chamberlin cites as having newly

                                  22   emerged through discovery shows only the highly attenuated familial connection that the Court

                                  23   previously held insufficient to establish a conflict of interest under California law. See Mot. for

                                  24   Leave at 6–7. Neither the existence of a Levin family email listserv nor the fact that Defendant

                                  25
                                  26   1
                                        The order at issue concerned only the scope of permissible discovery. That discovery order did
                                  27   not resolve what arguments Chamberlin may present in his defense, or what evidence already in
                                       his possession he may use to support those arguments. Cf. Mot. for Leave at 3–6
                                  28   (mischaracterizing the discovery order as effectively striking affirmative defenses and preventing
                                       Chamberlin from presenting evidence he has already received).
                                                                                         2
                                          Case 3:19-cv-08243-JCS Document 101 Filed 04/27/21 Page 3 of 3




                                   1   John Hartog received a “New Litigation Matter Report” including the name “Levin,” Chamberlin

                                   2   Decl. (dkt. 100-1) ¶¶ 5–9, 14–15, alters the Court’s conclusions that “an attorney’s sister’s

                                   3   husband’s cousin is [not] the sort of ‘personal relationship’ contemplated by the [applicable

                                   4   California] rule,” and that Chamberlin has offered no plausible reason to believe that any

                                   5   defendant would be influenced merely by an adverse party having the surname “Levin,” see Order

                                   6   re Mot. to Dismiss 1st Am. Compl. (dkt. 60) at 9. The fact that attorney Julie Woods prepared

                                   7   discovery that was never served, Chamberlin Decl. ¶ 16, could perhaps be relevant to

                                   8   Chamberlin’s remaining malpractice claim, but does not alter the Court’s analysis of his conflict-

                                   9   of-interest theory.

                                  10          As for manifest failure to consider facts or dispositive legal argument previously presented

                                  11   to the court under subpart (3)—which Chamberlin cites only in his notice of motion and does not

                                  12   address in his argument—Chamberlin has not identified any facts or dispositive argument
Northern District of California
 United States District Court




                                  13   previously presented that the Court failed to consider.

                                  14          Accordingly, Chamberlin’s motion for leave to file is DENIED.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 27, 2021

                                  17                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  18                                                    Chief Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         3
